Citation Nr: 0517919	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  01-09 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for amnesia.

3.  Entitlement to service connection for arthritis of the 
cervical spine.

4.  Entitlement to service connection for bilateral shoulder 
disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to December 
1970 and from November 1974 to October 1982.

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal from a rating decision dated in June 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania, which denied entitlement to 
service connection for headaches, amnesia, arthritis of the 
cervical spine, and a bilateral shoulder disability.


FINDINGS OF FACT

1.  The veteran's tension headaches are not of service 
origin.

2.  The veteran does not have a bilateral shoulder 
disability.

3.  The veteran does not have a disability that is manifested 
by amnesia.

4.  The veteran's cervical segment of the spine was not 
injured in service; degenerative arthritis was first noted 
many years after service.


CONCLUSIONS OF LAW

1.  The veteran's current tension headaches were not incurred 
during active military service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  A bilateral shoulder disability was not incurred in 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2004).  

3.  Amnesia was not incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).  

4.  The cervical spine disability was not incurred in or 
aggravated during active military service; arthritis may not 
be so presumed.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts on appeal that service connection is 
warranted for various disorders that had their onset during 
service.  

During the course of this appeal the Veterans Claims 
Assistance Act of 2000 (VCAA) was enacted.   The VCAA 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist as 
well as, enhances the duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).

The Board finds that the RO has satisfied the notification 
requirements of the VCAA in his case.  By virtue of the 
statement of the case (SOC), supplemental statement of the 
cases (SSOCs) and correspondence from the RO, the veteran has 
been given notice of the information and/or medical evidence 
necessary to substantiate his claim.  

In particular, the Board notes evidence development letters 
dated in January 2001 and December 2001, in which the veteran 
was advised of the type of evidence necessary to substantiate 
his claims.  

The letters also advised the veteran of his and VA's 
responsibilities under the VCAA, including what evidence the 
veteran should provide and what evidence VA should provide.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) decision in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), 
held, in part, that a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Although a VCAA-compliant letter 
was not sent concerning the bilateral shoulder disability 
until December 2001, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the December 
2001 notice provided to the veteran was not given prior to 
the first adjudication of the bilateral shoulder claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), and, after the 
notice was provided, the case was readjudicated and 
additional SSOCs were provided to the veteran.  

It also appears that all obtainable evidence identified by 
the veteran relative to his claims has been obtained and 
associated with the claims folder, and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

Accordingly, the Board finds that VA has satisfied its duty 
to assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claims, 
under the VCAA.  Quartuccio v. Principi, 16 Vet. App. 182 
(2002).

Criteria for service connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. 3.303(D); Cosman v. Principi, 
3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Additionally, where a veteran served continuously 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946, and arthritis or an organic disease of the 
nervous system becomes manifest to a degree of at least 10 
percent within one year from the date of termination of 
service, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such a disorder during the period of service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Where the determinant issue involves a question of medical 
diagnosis or medical causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render an opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The evidence does not reflect that the appellant 
currently possesses the required specialized medical training 
and knowledge, nor is it contended otherwise.

The factual basis may be established by medical evidence, 
competent lay evidence or both.  Medical evidence should set 
forth the physical findings and symptomatology elicited by 
examination within the applicable period.  Lay evidence 
should describe the material and relevant facts as to the 
veteran's disability observed within such period, not merely 
conclusions based upon opinion.  38 C.F.R. § 3.307(b).



Service connection for tension headaches

Service medical records show that in September 1975, the 
veteran sustained an injury to the jaw after being hit by a 
fist.  The veteran sought treatment for persistent headaches 
the next day.  The assessment was tension headaches.  An 
October 1975 service medical record indicates that the 
veteran sought treatment for headaches and the assessment was 
headaches, probable muscle strain post trauma.  An October 
1976 service medical record shows that the veteran reported 
having periodic headaches since being hit in the jaw.  The 
impression was tension headaches.  A November 1976 
consultation report shows that he reported experiencing 
temporary memory loss when he sustained the injury to his 
jaw.  A skull X-ray was negative.  The diagnosis was muscular 
headaches.  He sought treatment for headaches in February 
1977 and March 1977.  A March 1977 service medical record 
indicates that the veteran had a post-traumatic headache 
related to the injury to the jaw one year ago.  The veteran 
was hospitalized and evaluated.  The discharge diagnosis was 
recurrent tension headaches.  The veteran sought treatment 
for headaches in April 1977, June 1977, and September 1977.  
A June 1977 service medical record indicates that the veteran 
underwent a neurological evaluation.  It was noted that for 
seven to eight months, the veteran had chronic headaches two 
times to several times a week.  The assessment was muscle 
tension headaches.  

The post service medical record shows that the veteran 
received private treatment for headaches in April 1994.  

A VA examination was conducted in November 2004.  Besides 
mildly diminished vibratory sensation of the feet no 
neurological deficits were found.  In reporting the 
diagnosis, it was noted that the veteran's mild headaches 
fitted into the category of tension headaches.  The examiner 
indicated that theses headaches were not similar to the 
debilitating severe refractory headaches noted in service, 
especially those in the 2-week period in the mid-1970s.  The 
examiner concluded that it was not likely that his current 
headaches were related to military service.  The examiner 
also noted that there was no evidence of amnesia.   

In regard to headaches, during service, the veteran began to 
complain of headaches subsequent to trauma sustained to the 
left jaw.  The diagnoses included tension and muscular 
headaches.  

Although there were inservice diagnoses regarding headaches, 
it is not shown that this resulted in a chronic disability.  
The Board observes that there is no competent (i.e., medical) 
evidence suggesting that the veteran's current headache 
disorder is related to service or otherwise had its origin 
during the veteran's period of active military service.  The 
only medical opinion of record indicates that there is no 
nexus or relationship.  Furthermore, there is no medical 
evidence of treatment for headaches until at the earliest 12 
years subsequent to service discharge.  Cf. Mense v. 
Derwinski, 1 Vet. App. 354 (1991) (appellant failed to 
provide evidence of continuity of symptomatology of low back 
condition).  Until this time the veteran had not reported any 
headache problems despite several VA examinations since 
discharge.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
a headache disorder.

Service connection for bilateral shoulder disability and 
amnesia

The veteran has provided no medical evidence to show a 
current diagnosis of bilateral shoulder disability or of 
amnesia.  While the service medical records show that he 
sustained trauma to the jaw, and he reported in November 1976 
that he had temporary memory loss, there was no reported 
diagnosis of amnesia during military service.  Further, the 
veteran has not provided a current diagnosis of amnesia.  The 
veteran has undergone VA diagnostic testing and the examiner 
indicated that the veteran did not have amnesia.  The Court 
has specifically disallowed service connection where there is 
no present disability:  "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . .  In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Concerning the claimed bilateral shoulder disability, the 
service medical records do not show complaints, findings, or 
diagnoses regarding a bilateral shoulder disability.  Still 
further, the veteran has not provided any medical 
documentation listing current diagnoses regarding a bilateral 
shoulder disability.  

Further, the medical evidence of record does not include any 
medical statements or opinions that relate either amnesia or 
a bilateral shoulder disability to military service.  The 
only evidence of record that suggests the existence of and/or 
a causal relationship between the veteran's claimed 
disabilities and service is the veteran's statements.  
However, his lay assertions are of little probative value and 
do not serve to establish service connection.  See Espiritu.  
Accordingly, the Board concludes that the preponderance of 
the evidence is against the claims for service connection for 
amnesia and bilateral shoulder disability.

Service connection for a cervical spine disability 

The service medical records do not contain any evidence of 
complaints, findings, or diagnoses related to a cervical 
spine disability.  A VA examination was conducted in February 
2001.  An X-ray revealed mild degenerative joint disease.  
The examiner commented that the veteran had mild degenerative 
changes, which were more likely, the result of the 
degenerative process over a prolonged period of time.  

In regard to service connection for a cervical spine 
disability, the Board notes that the veteran did not report a 
cervical spine injury during either period of service.  The 
service medical records reflect no diagnoses or findings 
relative to a cervical spine problem.  Further, the veteran 
did not report cervical spine problems at the initial post 
service VA examination conducted in September 1982 or at 
numerous VA examinations conducted thereafter. 

Still further, the earliest evidence documenting a cervical 
spine abnormality is in February 2001, approximately 19 years 
after service discharge when X-ray study revealed mild 
degenerative changes of the cervical spine.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd. 1330, 1333 (Fed. Cir. 2000).  

More importantly, there is no medical evidence on file, which 
relates a cervical spine disability to the veteran's period 
of active duty.  The only competent medical evidence of 
record is the conclusions of the VA physician in February 
2001.  The examiner indicated that degenerative changes 
involving the cervical spine were more than likely a result 
of the degenerative process.  Accordingly, the Board 
concludes that the preponderance of the evidence is against a 
claim for service connection for a cervical spine disability.  


ORDER

Service connection for tension headaches is denied.  

Service connection for a bilateral shoulder disability is 
denied.

Service connection for amnesia is denied.

Service connection for a cervical spine disability is denied.




	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


